TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00632-CR



                              Christopher David Scott, Appellant

                                                 v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
      NO. D-1-DC-14-200161, HONORABLE CLIFFORD A. BROWN, JUDGE PRESIDING



                                            ORDER

PER CURIAM

               The reporter’s record in the above cause was first due in this Court on January 14,

2016. Since then, court reporter Kimberly Lee has filed four requests for extensions of time to

file the record, all of which this Court has granted. In the fourth request, filed on June 9, Lee

represented to this Court that she “will have this record completed and filed on or before June 30.”

However, as of this date, the record has not been filed, nor have we received any further

correspondence from Lee.

               Given the circumstances, we must order Lee to file the reporter’s record in this cause

no later than August 5, 2016. Failure to file the record by that date will result in Lee being called

before the Court to show cause why she should not be held in contempt.
              It is so ordered on July 26, 2016.



Before Justices Puryear, Pemberton, and Field

Do Not Publish




                                                   2